 

        [logoforproxycard.jpg]            

 
April 5, 2011
 
 
Glencore
Baarermattstrasse 3
CH-6341 Baar, Switzerland
Attn:  Head of Aluminum Department
 
 
Gentlemen:
 
This letter constitutes the agreement (the “Agreement”) between Century Aluminum
Company (the “Company”), on the one hand, and Glencore AG (“Glencore”) and each
of the other Persons (as defined below) set forth on the signature pages hereto
(the “Glencore Affiliates”), on the other hand, with respect to the matters set
forth below.  Glencore, the Glencore Affiliates and the affiliates (as defined
below) of each of the foregoing are collectively referred to as the “Glencore
Group.”
 
 
1.
The Company and the Glencore Group agree that the nominees of the Board of
Directors of the Company (the “Board”) to stand for election at the Company’s
2011 Annual Meeting of Stockholders, any Special Meeting of Stockholders held in
lieu thereof and any postponement, adjournment or delay thereof (the “2011
Annual Meeting”) shall be Steven Blumgart, Steven Kalmin (each, a “Glencore
Designee” and together, the “Glencore Designees”) and Terrence Wilkinson (the
“Independent Nominee”, and together with the Glencore Designees, the “2011
Nominees”).  Each of the 2011 Nominees shall be nominated as a Class III
director with a term expiring at the Company’s 2014 Annual Meeting.

 
 
2.
Glencore hereby represents, acknowledges and agrees that each of the Glencore
Designees meets the requirements of the Company’s written policies and practices
(as the same exist as of the date of this Agreement and made available to
Glencore) (the “Director Policies”) to be qualified to serve as a member of the
Board.  The Company hereby represents, acknowledges and agrees that the Board
has determined to, and shall, nominate each 2011 Nominee to stand for election
at the 2011 Annual Meeting as a Class III director with a term expiring at the
Company’s 2014 Annual Meeting.  The Glencore Group represents and warrants that
as of the date hereof it is not aware of any reason that any 2011 Nominee would
not be able to serve as a member of the Board upon election at the 2011 Annual
Meeting.

 
 
3.
If (i) at any time at or prior to the 2011 Annual Meeting either Glencore
Designee shall have ceased for any reason (whether by death, disability or
otherwise) to be a nominee of the Board to stand for election at the 2011 Annual
Meeting as a Class III director with a term expiring at the Company’s 2014
Annual Meeting or (ii) having been elected to the Board at the 2011 Annual
Meeting, either Glencore Designee shall cease to be a member of the Board for
any reason at any time prior to the date of the Company’s 2014 Annual Meeting of
Stockholders, then the Glencore Group shall be entitled to designate in writing
a substitute (the “Glencore Successor Designee”) to replace the Glencore
Designee as a nominee of the Board or as a director (as the case may be), in
each case for the same term and as part of the same Board class, who is
reasonably acceptable to the Company.  The Company shall make any such
determination regarding the acceptability of a proposed Glencore Successor
Designee in good faith and reasonably promptly.  The Board shall nominate or
appoint to the Board (as the case may be) the Glencore Successor Designee no
later than one business day after the Company’s determination that such Glencore
Successor Designee is reasonably acceptable.  Upon becoming a nominee of the
Board or a member of the Board pursuant to this Section 3, a Glencore Successor
Designee shall become the Glencore Designee for all purposes under this
Agreement.  The Company and the Glencore Group shall take all actions necessary
to give effect to the provisions of this Section 3.

 
 

   
Century Aluminum Company
2511 Garden Road
Bldg. A, Suite 200
Monterey, CA 93940
 
     831-645-6555  Phone      831-642-9328  Fax


 
 
 

--------------------------------------------------------------------------------

 
Glencore Letter Agreement
Page 2 of 5
 
 
 
4.
If at any time at or prior to the 2011 Annual Meeting, the Independent Nominee
shall have ceased for any reason (whether by death, disability or otherwise) to
be a nominee of the Board to stand for election at the 2011 Annual Meeting as a
Class III director with a term expiring at the Company’s 2014 Annual Meeting,
then the Glencore Group shall be entitled to designate in writing a substitute
nominee (the “Successor Independent Nominee”) to replace the Independent Nominee
as a nominee of the Board for the same term and as part of the same Board class.
The Successor Independent Nominee shall be independent under the independence
standards applicable to the Company pursuant to Item 407(a) of Regulation S-K of
the Securities Exchange Act of 1934 and the listing standards of NASDAQ and
shall be reasonably acceptable to the Company.  The Company shall make any such
determination regarding the acceptability of a proposed Successor Independent
Nominee in good faith and reasonably promptly.  The Board shall nominate the
Successor Independent Nominee no later than one business day after the Company’s
determination that such Successor Independent Nominee is reasonably acceptable.
Upon becoming a nominee of the Board pursuant to this Section 4, a Successor
Independent Nominee shall become the Independent Nominee for all purposes under
this Agreement. In the event that the Successor Independent Nominee is approved
by the Company following the mailing of the definitive proxy statement for the
2011 Annual Meeting, such Successor Independent Nominee shall be appointed to
the Board at the first regular meeting of the Board following the 2011 Annual
Meeting and the Company agrees that the Board shall not otherwise fill the
vacancy in Class III prior to such Board meeting.  The Company and the Glencore
Group shall take all actions necessary to give effect to the provisions of this
Section 4.

 
 
5.
In order to avoid an election contest at the 2011 Annual Meeting, the parties
agree that:  (i) the members of the Glencore Group, but only for so long as both
of the Glencore Designees (or any Glencore Successor Designee substituted for a
Glencore Designee pursuant to Section 3) and the Independent Nominee (or any
Successor Independent Nominee substituted for the Independent Nominee pursuant
to Section 4) are nominees of the Board to stand for election at the 2011 Annual
Meeting as Class III directors with a term expiring at the Company’s 2014 Annual
Meeting, and the Company will publicly support and recommend that the Company’s
stockholders vote for the election of each of the 2011 Nominees at the 2011
Annual Meeting (and, if a Glencore Successor Designee or Successor Independent
Nominee has been nominated, such designee), and (ii) for so long as both of the
Glencore Designees (or any Glencore Successor Designee substituted for a
Glencore Designee pursuant to Section 3) and the Independent Nominee (or any
Successor Independent Nominee substituted for the Independent Nominee pursuant
to Section 4) are nominees of the Board to stand for election at the 2011 Annual
Meeting as Class III directors with a term expiring at the Company’s 2014 Annual
Meeting, each member of the Glencore Group will cause all Voting Securities (as
defined below) that it is entitled to vote at the 2011 Annual Meeting (whether
held of record or beneficially) to be present for quorum purposes and to be
voted at the 2011 Annual Meeting in favor of the election of each of the 2011
Nominees (and, if a Glencore Successor Designee or Successor Independent
Nominee  has been nominated, such designees) and in accordance with the
recommendation of the Company’s board of directors with respect to each matter
set forth in the draft proxy statement provided by the Company to Glencore prior
to the date of this Agreement.   

 

 
6.
The Company shall provide to the Glencore Group a reasonable opportunity within
a reasonable period of time to review and comment on, and shall reflect any
reasonable comments provided by the Glencore Group in connection with and prior
to, any filing with the Securities and Exchange Commission in connection with
this Agreement, including (i) any Form 8-K filed by the Company in connection
with this Agreement and (ii) the Company's proxy statement (and other soliciting
material) prepared in connection with the 2011 Annual Meeting.

        

 
 

--------------------------------------------------------------------------------

 
Glencore Letter Agreement
Page 3 of 5
 
 
 
 
 
7.
Each of the Company, on the one hand, and the members of the Glencore Group, on
the other hand, acknowledges and agrees that money damages would not be a
sufficient remedy for any breach (or threatened breach) of this Agreement by it
and that, in the event of any breach or threatened breach hereof, the
non-breaching party will be entitled to injunctive and other equitable relief,
without proof of actual damages, that the breaching party will not plead in
defense thereto that there would be an adequate remedy at law, and that the
breaching party agrees to waive any applicable right or requirement that a bond
be posted by the non-breaching party.  Such remedies will not be the exclusive
remedies for a breach of this Agreement, but will be in addition to all other
remedies available at law or in equity.

 
 
8.
All notices, consents, requests, instructions, approvals and other
communications provided for herein and all legal process in regard hereto will
be in writing and will be deemed validly given, made or served if (a) given by
fax, when such fax is transmitted to the fax number set forth below and the
appropriate confirmation is received, or (b) if given by any other means, when
delivered in person, by overnight courier or two business days after being sent
by registered or certified mail (postage prepaid, return receipt requested) as
follows:

 

   If to the Company:        
Century Aluminum Company
2511 Garden Road, A200
Monterey, CA 93940
    Attn:  General Counsel     Phone:  +831-642-9300     Fax:  +642-9328        
   If tothe Glencore Group:        
Glencore AG
Baarermattstrasse 3
CH-6341 Baar, Switzerland
    Attn: Head of Aluminum Department     Phone: +41-41-709-2000     Fax:
+41-41-709-3000           With a copy (which shall not constitute notice) to:  
 
Glencore AG
Baarermattstrasse 3
CH-6341 Baar, Switzerland
    Attn: Richard Marshall     Phone: +41-41-709-2000     Fax: +41-41-709-2621

 
 
9.
As used in this Agreement, (a) the term “Person” shall be interpreted broadly to
include, among others, any individual, general or limited partnership,
corporation, limited liability or unlimited liability company, joint venture,
estate, trust, group, association or other entity of any kind or structure; (b)
the term “affiliate” shall have the meaning set forth in Rule 12b-2 under the
Exchange Act and shall include Persons who become affiliates of any Person
subsequent to the date of this Agreement; (c) the term “Voting Securities” shall
mean the shares of the Company’s common stock and any other securities of the
Company entitled to vote generally in the election of directors; and (d) the
term “business day” shall mean any day other than a Saturday, Sunday or a day on
which banks in New York, New York are authorized or obligated by applicable law
or executive order to close or are otherwise generally closed.

 

 
 

--------------------------------------------------------------------------------

 
Glencore Letter Agreement
Page 4 of 5
 
 
 
10.
This Agreement may be executed by the parties hereto in separate counterparts
(including by fax and .pdf), each of which when so executed shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

 
 
11.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to any of its conflict of laws principles
that would require otherwise.  Each of the members of the Glencore Group and the
Company (a) irrevocably and unconditionally consents to the personal
jurisdiction and venue of the federal or state courts located in Wilmington,
Delaware; (b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court; (c)
agrees that it shall not bring any action relating to this Agreement or
otherwise in any court other than the federal or state courts located in
Wilmington, Delaware; and (d) irrevocably waives the right to trial by jury.

 
 
12.
This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns.  No party hereto
may assign or otherwise transfer either this Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties hereto.  Any purported transfer without such consent shall be
void.  No amendment, modification, supplement or waiver of any provision of this
Agreement shall be effective unless it is in writing and signed by the party or
parties hereto affected thereby, and then only in the specific instance and for
the specific purpose stated therein.  Any waiver by any party hereto of a breach
of any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement.  The failure of a party hereto to insist upon
strict adherence to any term of this Agreement on one or more occasions shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.

 
 
13.
If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement shall remain
in full force and effect.  Any provision of this Agreement held invalid or
unenforceable only in part or degree shall remain in full force and effect to
the extent not held invalid or unenforceable.  The parties hereto further agree
to replace such invalid or unenforceable provision of this Agreement with a
valid and enforceable provision that will achieve, to the extent possible, the
purposes of such invalid or unenforceable provision.

 
 
14.
This Agreement is solely for the benefit of the parties hereto and is not
enforceable by any other Persons.

 
 
15.
Each party hereto hereby represents and warrants that this Agreement has been
duly and properly authorized and approved by all necessary corporate, similar
and other actions (including, without limitation, by action of the Board in the
case of the Company).

 
[Execution page follows.]
 

 
 

--------------------------------------------------------------------------------

 
Glencore Letter Agreement
Page 5 of 5
 
 
If the terms of this Agreement are in accordance with your understanding, please
sign below, whereupon this Agreement shall constitute a binding agreement among
us.
                        
                        Very truly yours,
 

 
CENTURY ALUMINUM COMPANY
 
  By:  /s/ William J. Leatherberry        Name:  William J. Leatherberry      
 Title:  Executive Vice President, General Counsel and Secretary                
     

 
 
Acknowledged and agreed to as of the date first written above:
 
 
GLENCORE AG
 
    By:  /s/ Andreas Hubmann    By:  /s/ Steven Blumgart     Name:  Andreas
Hubmann      Name:  Steven Blumgart     Title:  Officer      Title:  Officer    
                         

 


GLENCORE INTERNATIONAL AG
 
    By:  /s/ Andreas Hubmann    By:  /s/ Steven Blumgart     Name:  Andreas
Hubmann      Name:  Steven Blumgart     Title:  Officer      Title:  Officer    
                         

 


GLENCORE HOLDING AG
 
    By:  /s/ Andreas Hubmann    By:  /s/ Steven Kalmin     Name:  Andreas
Hubmann      Name:  Steven Kalmin     Title:  Director      Title:  Director    
                         

 
 
[Signature Pages to Letter Agreement]
 
